    Case: 1:16-cv-08637 Document #: 4369 Filed: 03/01/21 Page 1 of 3 PageID #:292941




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE BROILER CHICKEN ANTITRUST                           Case No. 1:16-cv-08637
LITIGATION                                                Judge Thomas M. Durkin

THIS DOCUMENT RELATES TO
ALL DIRECT ACTION PLAINTIFFS


                RABOBANK’S RULE 12(b)(6) MOTION TO DISMISS
       DIRECT ACTION PLAINTIFFS’ AMENDED CONSOLIDATED COMPLAINT

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Utrecht-America

Holdings, Inc., Rabo AgriFinance LLC, Rabobank USA Financial Corporation, and Utrecht-

America Finance Co. (collectively, “Rabobank”) hereby move to dismiss the claims asserted

against them in Direct Action Plaintiffs’ Amended Consolidated Complaint (Dkt. 4243).1

         Dismissal is proper for the reasons set forth in the memorandum of law filed concurrently

herewith. Specifically, the complaint does not plausibly allege that Rabobank knew of or had

any role in an alleged output-reduction or price-fixing conspiracy. Accordingly, Rabobank

respectfully requests that the Court dismiss all claims asserted against Rabobank in Direct Action

Plaintiffs’ Amended Consolidated Complaint in their entirety, with prejudice.

Dated: March 1, 2021                           Respectfully submitted,

                                               UTRECHT-AMERICA HOLDINGS, INC., RABO
                                               AGRIFINANCE LLC, RABOBANK USA
                                               FINANCIAL CORPORATION, and UTRECHT-
                                               AMERICA FINANCE CO.

                                                      By: /s/ David J. Doyle
                                                              One of their attorneys




1
  Rabobank’s counsel has informed liaison counsel for Direct Action Plaintiffs of Rabobank’s intent to
file this Motion. Counsel for Direct Action Plaintiffs has not consented to the requested relief.
Case: 1:16-cv-08637 Document #: 4369 Filed: 03/01/21 Page 2 of 3 PageID #:292942




David J. Doyle (ARDC #6224848)
Jill C. Anderson (ARDC #6228756)
Matthew T. Connelly (ARDC #6320465)
Freeborn & Peters LLP
311 S. Wacker Drive, Suite 3000
Chicago, IL 60606
ddoyle@freeborn.com
janderson@freeborn.com
mconnelly@freeborn.com




                                      -2-
 Case: 1:16-cv-08637 Document #: 4369 Filed: 03/01/21 Page 3 of 3 PageID #:292943




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 1, 2021, he caused a true and correct

copy of the foregoing to be electronically filed with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to all counsel of record.


                                                      /s/ David J. Doyle




                                                -3-
